Citation Nr: 1803127	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  09-11 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1941 to October 1942.  He died in 2007.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

A March 2014 Board Central Office hearing was held before the undersigned Veterans Law Judge (VLJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is required in this appeal to obtain an adequate VA opinions and compliance with a prior Board remand.  The Board notes that this appeal has already been subject to a lengthy delay.  But a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board previously remanded these issues in June 2014 to obtain a VA opinion regarding whether the Veteran's psychosis caused or substantially and materially contributed to the Veteran's death.  The examiner was asked to consider that the Veteran had a psychiatric disability of service origin, which brought upon hypertension and was thus related to the Veteran's cause of death.  A November 2014 VA psychologist provided an opinion, but then stated that it was beyond the scope of a mental health practitioner to provide etiology opinions for hypertension.  Accordingly, another opinion from a qualified medical practitioner, and not a mental health practitioner, is required.

Additionally, the RO was directed to obtain information from Social Security regarding the pension claim and then to issue a supplemental statement of the case (SSOC) regarding both issues.  Although information form SSA was obtained, the RO did not issue an SSOC regarding the pension claim, only regarding the cause of death claim.  This must be done on remand.   

Accordingly, the case is REMANDED for the following action:

1. After any additional records are associated with the claims file, obtain an opinion regarding the cause of the Veteran's death.  The entire claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:

1) Whether it is at least as likely as not (50 percent or greater probability) that heart failure, chronic hypertension, hepatitis C, or chronic obstructive pulmonary disorder (COPD), had onset in, or are otherwise related to, active service.

If so, for each disorder, was it, singularly or jointly with some other condition, the immediate or underlying cause of death, or etiologically related thereto, or did it contribute substantially or materially to death, or aided or lent assistance to the production of death. 

2) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychosis had onset in, or is otherwise related to service, and if so, whether it or substantially and materially contributed to the Veteran's death, to include whether it caused or aggravated the Veteran's heart failure, chronic hypertension, hepatitis C, or COPD.

The examiner must specifically address the appellant's lay statements and the medical articles listed in her March 2015 submission.

2.  Ensure compliance with the directives of this remand. If the opinion report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, both claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




